Citation Nr: 0826204	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  06-13 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hypertension, secondary 
to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1968 to November 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied the benefit sought.

In December 2006, the veteran testified before a Decision 
Review Officer at the Philadelphia RO.  A transcript of the 
hearing is associated with the claims file.

In adjudicating this claim the Board acknowledges its duty to 
liberally construe the veteran's pleadings to determine the 
claim before it.  Still, that duty does not require that VA 
solicit a claim, particularly when the appellant is not 
appearing pro se before the Board.  Here, the veteran is 
represented by a Veterans Service Organization which is well 
versed in veterans' law.  Both the veteran and the service 
organization limited their theory of the case to a claim that 
hypertension is secondary to type II diabetes.  They did not 
claim that the disorder is directly due to service, or that 
hypertension was compensably disabling within a year of 
separation from active duty.  Hence, secondary service 
connection is the only theory over which the  Board may 
exercise jurisdiction.  38 U.S.C.A. § 7104 (West 2002).  
Moreover, even assuming arguendo that the Board may exercise 
jurisdiction under other theories, the evidence does not even 
suggest any support whatsoever for any other theory.  
Accordingly, the Board will limit its consideration of this 
claim to the extent addressed below.


FINDING OF FACT

The probative medical evidence of record preponderates 
against finding that hypertension is related to type II 
diabetes mellitus.


CONCLUSION OF LAW

Hypertension is not caused or aggravated by type II diabetes 
mellitus.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of an 
application.  VA notified the veteran in correspondence dated 
in May 2004 of the information and evidence needed to 
substantiate and complete a claim.  VA did fail to fully 
comply with the provisions of 38 U.S.C.A. § 5103 prior to the 
rating decision for the claim on appeal.  Specifically, VA 
did not inform the veteran of how disability evaluations and 
specific dates are assigned.  Nevertheless, any prejudice 
that failure caused was harmless, as the Board concludes that 
the preponderance of the evidence is against the veteran's 
claim for service connection, and thus any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim including VA medical records, providing the veteran 
with a hearing, and, as warranted by law, affording VA 
examinations.  The claim was readjudicated in a March 2008 
supplemental statement of the case.  There is not a scintilla 
of evidence that any VA error in notifying or assisting the 
appellant reasonably affects the fairness of this 
adjudication.  Indeed, the appellant has not suggested that 
such an error, prejudicial or otherwise, exists.  Hence, the 
case is ready for adjudication.



Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions, service 
treatment records, VA medical records, private medical 
records, a RO hearing transcript, and VA compensation 
examination reports.  Although this Board has an obligation 
to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted 
by the veteran or obtained on his behalf be discussed in 
detail.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claim file shows, or fails 
to show, with respect to the claim.  See Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

A disability is also service connected if it is proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  Secondary service connection 
may also be established when there is aggravation of a 
veteran's non-service connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease.  38 C.F.R. § 3.310(b); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The veteran is service connected for type II diabetes 
mellitus.  He was diagnosed with hypertension at an August 
2004 VA examination.  Notably, the examiner opined that the 
hypertension was not related to his diabetes mellitus because 
the veteran did not have any evidence of diabetic 
nephropathy.  The veteran was diagnosed with essential 
hypertension.

At the December 2006 RO hearing, the veteran testified that 
his diabetes mellitus was aggravating his hypertension, 
although he maintained that medication adequately maintained 
his blood pressure.  

The veteran was afforded another VA examination in June 2007 
in response to this assertion where the examiner was asked to 
examine the veteran, review the claims file, and provide an 
opinion as to whether it was at least likely as not that the 
veteran's hypertension was being aggravated by his diabetes 
mellitus.  The examining physician reviewed the claims file 
and provided a physical examination.  He also ordered lab 
tests to ascertain the veteran's renal status.  The physician 
noted, "Renal studies are normal.  In the absence of kidney 
disease, hypertension is neither caused nor aggravated by 
D[iabetes] M[ellitus] [Type] II."

The veteran is service connected, in part, for peripheral 
neuropathy and coronary artery disease, both secondary to 
type II diabetes mellitus.  Despite those findings, VA 
examiners were asked to specifically comment about any 
connection between type II diabetes mellitus, and 
hypertension.  The examiners found on two separate occasions 
that the veteran's hypertension is unrelated to type II 
diabetes mellitus.  There is no competent medical opinion 
contained in the claims file to refute this evidence.  
Without a competent opinion linking hypertension to type II 
diabetes mellitus, the veteran is not entitled to secondary 
service connection.  The claim sought on appeal is denied.

In reaching this decision, the Board considered the veteran's 
own assertions.  As a lay person, however, he does not have 
the requisite training and expertise to render an opinion on 
a medical matter, such as the current diagnosis of a claimed 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Further, the Board considered the doctrine of 
reasonable doubt.  As the preponderance of the evidence is 
against the appellant's claim, however, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for hypertension secondary to type II 
diabetes mellitus is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


